WALLACE, JUDGE:
The claimant, Evans Lumber Company, a corporation, filed its claim against the respondent in the amount of $892.27 for the cost of gas lost by reason of a 3/4-inch break in its private gas line. The gas line was a 2-inch steel line which furnished gas to claimant’s sawmill. The line was constructed by the claimant approximately twenty years ago on claimant’s property along W.Va. Route 4 on Elk River in Kanawha County. The line was approximately six inches under the ground.
L. Leslie Evans, Vice-President of the Company, testified that he thought respondent’s snow plow had damaged the line because local people had said that respondent’s trucks turned around off the highway at the point of the break in the line. He further stated that there was salt on the ground at this point.
The break apparently occurred sometime between early February and March of 1978.
Claims agents testifying for the respondent stated that they found no evidence of scraping in the area that might have *247been caused by a snow plow; that they had no knowledge of whether respondent’s trucks turned around at the point of the line break; and that the bare ground indicated the area was used by vehicles for this purpose.
Mr. Evans, testifying for the claimant, stated, “as to whether the State truck did it, I can’t tell you. All I’m saying is that people who lived there say all of them turn at this point.”
From the evidence presented in this claim, the Court is of the opinion that it is not sufficient to find that the negligence of the respondent caused the break in claimant’s gas line. Therefore, the claim is disallowed.
Claim disallowed.